Citation Nr: 0421446	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-17 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in November 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as an aircraft repair 
specialist from August 1968 to August 1969.  He was assigned 
to units of the 1st Air Cavalry and the 1st Cavalry Divisions.  
These records show that he participated in four campaigns.  
He has claimed service connection for PTSD as a result of 
mortar attacks and other events that occurred while he was 
stationed in Vietnam.  During his hearing in November 2003, 
he provided some details of these events that may allow for 
verification.  He has been diagnosed by a VA physician as 
having PTSD.  Under these circumstances, additional 
development is believed to be warranted.  

In West v. Brown, 7 Vet. App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

The case is remanded for the following:

1.	The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence, such as the hearing 
transcript) to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) formerly the United States 
Army and Joint Services Environmental 
Support Group, 7798 Cissna Road, Suite 
101, Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.  From the 
veteran's hearing, it appears the two 
major stressors that may be verifiable 
are incidents of large-scale enemy 
attacks at Red Beach between September 
and November 1968 and at Bear Cat 
between March and June 1969.

2.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis 
of PTSD.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed 
should be included in the examination 
report.

3.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




